Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of 1) both active hydrogen functional compound (i) and isocyanate functional compound (iii) comprise one or more alkoxysilane functional groups and 2) hydroxy functional non-polymer in the reply filed on 8/2/2021 is acknowledged.  The traversal is on the ground(s) that the prior art cited contained hydroxyl functional polymer, polycaprolactone, and isocyanatetriethoysilane. Applicant urges that since the isocyanate compound is only mono-functional, one of acrylic polymer or polycaprolactone can react with it and not both. Applicant urges the colloidial silica links the various components together. This is not found persuasive because the claim only requires that the “polymer is prepared from components comprising” (i), (ii), and (iii). The Examiner finds no language requiring the “isocyanate functional compound” to react with both of (i) and (ii) or otherwise requiring any particular process of making polymer within the claims. Moreover, the compositions of Nakai further comprise a polyisocyanate curing agent (see Duranate WB40-100) and thus, clearly, all of (i), (ii), and (iii) components would be present within the resulting polymer. In any event, all common technical features fail to make a contribution over the Kramer and Boudet references below, the discussion of which is incorporated herein by reference. Since all common technical features fail to make a contribution over the prior art, they are not special technical features. Therefore, there is lack of unity between the species.
The requirement is still deemed proper and is therefore made FINAL.
Prior Art Search
A prior art search was conducted in accordance with Applicant’s elected species of 1) both active hydrogen functional compound (i) and isocyanate functional compound (iii) comprise one or more alkoxysilane functional groups and 2) hydroxy functional non-polymer. Prior art was found that obviates the elected subject matter. Over the course of searching for the elected subject matter, applicable prior art was also found for the nonelected species of 1) only the active hydrogen functional compound (i) comprises one or more alkoxysilane functional groups and 2) amine functional non-polymer. Accordingly, in the interest of compact prosecution, the latter species was also examined fully and prior art rejections are presented below with respect to the found species. The prior art search was not extended unnecessarily to cover all nonelected species. 
Claims 3, 8-12, and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/2/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (WO 2015/014726 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0159833 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1, Kramer teaches moisture-curable compositions comprising silane-functional polymers (Abstract) useful as an adhesive/primer/sealant/coating material applied to substrates (¶ 7, 126-127). Kramer teaches embodiments where the compositions comprise an alkoxysilane functional polymer derived from components comprising 3-aminopropyltriethoxysilane (active hydrogen functional non-polymer compound with amino group and alkoxysilane functional group), L-lactide (intramolecular cyclic ester), and isophorone diisocyanate (isocyanate functional compound) (¶ 161-167; 134). The polymer contains ester and urethane moieties (¶ 80). There is no apparent different in structure between the polymer suggested by Kramer and what is indicated within the claims. Accordingly, such a polymer is seen to intrinsically procure anti-fingerprint characteristics within the resulting coating absent evidence to the contrary. 
With respect to organic solvent, Kramer teaches embodiments where the coating compositions comprise ethanol solvent (¶ 115-117, 157-158). Alternatively, the phthalate material of ¶ 168-170 can be broadly construed as an organic solvent. Further alternatively, it is noted that the claims are not directed to coating compositions per se, but are recited in the product-by-process format by use of the language, “prepared from a coating composition containing” Case law holds that even though product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the position is taken that the coated substrates are no different in structure than what would otherwise be obtained should a volatile organic solvent be used within a coating composition and subsequently the organic solvent is removed upon coating. 
Regarding Claims 5 and 6, Kramer teaches examples where alkoxysilane functional polymer is derived from N,N-bis(3-trimethoxysilyl-propyl)amine (active hydrogen functional non-polymer compound with amino group and at least two alkoxysilane functional group) and L-lactide (intramolecular cyclic ester) as an adhesion promoter (¶ 154-156). Kramer teaches silane-functional compounds obtained from further reaction with isocyanate compound is suitable as the adhesion promoter (¶ 83, 105-111). None of the isocyanates described by Kramer have alkoxysilane groups. 
Regarding Claims 18 and 19, Kramer teaches moisture-curable compositions comprising silane-functional polymers (Abstract). Kramer teaches examples where alkoxysilane functional polymer is derived from N,N-bis(3-trimethoxysilyl-propyl)amine (active hydrogen functional non-polymer compound with amino group and at least two alkoxysilane functional group) and L-lactide (intramolecular cyclic ester) as an adhesion promoter (¶ 154-156). Kramer teaches silane-functional compounds obtained from further reaction with isocyanate compound is suitable as the adhesion promoter (¶ 83, Kramer have alkoxysilane groups. From the generic formula of ¶ 80 and the description of materials used within ¶ 154-156), the polymer of Kramer would have ester, urethane, and at least two alkoxysilane groups. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (WO 2015/014726 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0159833 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The following rejection is presented in accordance with Applicant’s elected species. 
Regarding Claims 1 and 2, Kramer teaches moisture-curing compositions/adhesives comprising silane functional polyurethane prepolymers (Abstract; ¶ 7, 126-127). Kramer teaches the compositions have good storage stability and rapidly cure with moisture to give materials with high strength, elasticity, and thermal stability and adhere well to a large number of substrates (¶ 7-8). It would have been obvious to one of ordinary skill in the art to utilize the compositions of Kramer within the assemblies of Georgini because such compositions cure with moisture to give materials with high strength, elasticity, and thermal stability and adhere well to a large number of substrates as taught by Kramer. 
Kramer teaches moisture-curable compositions comprising silane-functional polymers (Abstract) useful as an adhesive/primer/sealant/coating material applied to substrates (¶ 7, 126-127). Kramer teaches an embodiments where the compositions comprise an alkoxysilane functional polymer derived from components comprising 3-aminopropyltriethoxysilane (active hydrogen functional non-polymer compound with Kramer teaches embodiments where the coating compositions comprise ethanol solvent (¶ 115-117, 157-158). Alternatively, the phthalate material of ¶ 168-170 can be broadly construed as an organic solvent. Further alternatively, it is noted that the claims are not directed to coating compositions per se, but are recited in the product-by-process format by use of the language, “prepared from a coating composition containing” Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the position is taken that the coated substrates are no different in structure than what would otherwise be obtained should a volatile organic solvent be used within a coating composition and subsequently the organic solvent is removed upon coating.
The example of Kramer differs from the subject matter claimed in that the polymer is not obtained from a hydroxyl + alkoxysilane containing non-polymer and isocyanate + alkoxysilane containing compound as elected by Applicant. In this regard, Kramer indicates the polymers are formed from hydroxysilane and isocyanate compound (¶ 75-81) of which the hydroxysilane compound is of Formula (I):
    PNG
    media_image1.png
    131
    309
    media_image1.png
    Greyscale
 where n = 1 or 2 and the isocyanate compound can be an isocyanatoalkoxysilane compound (¶ 86). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize an isocyanatoalkoxysilane in lieu of isophorone diisocyanate within the compositions of Kramer, thereby predictably affording workable polymers suitable for coatings/adhesives in accordance with the teachings of Kramer. 
As noted above, the claims are drafted in the product-by-process format where the polymer at issue is only “prepared from components comprising” (i), (ii), and (iii). The claims do not specify any particular manner in which the three components are combined to create polymer. No particular structure of the active hydrogen functional compound is specified. A polymer derived from 3-aminopropyltriethoxysilane, L-lactide, and isocyanatoalkoxysilane (i.e. from a polymer of Formula (I) where n=2) is seen to be no different in structure than what would otherwise be obtained by reacting a hydroxysilane of Formula (I) where n=1, methylpropiolactone (intramolecular cyclic ester), and isocyanatoalkoxysilane. There is no apparent different in structure between the polymer suggested by Kramer and what is indicated within the claims. Accordingly, such a polymer is seen to intrinsically procure anti-fingerprint characteristics within the resulting coating absent evidence to the contrary.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giorgini (US 2014/0242323 A1) in view of Kramer (WO 2015/014726 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0159833 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 16 and 17, Giorgini teaches the creation of electronic assemblies bound together with adhesive compositions (Abstract). The adhesive compositions can be moisture curing silanated terminated polyurethane prepolymers (¶ 16). Georgini teaches the assemblies contain electronic components bound together with the adhesives, including displays (¶ 83-84). Georgini differs from the subject matter claimed in that the particular silanted terminated polyurethane prepolymers are not described. 
Kramer teaches moisture-curing compositions/adhesives comprising silane functional polyurethane prepolymers (Abstract; ¶ 7, 126-127). Kramer teaches the compositions have good storage stability and rapidly cure with moisture to give materials with high strength, elasticity, and thermal stability and adhere well to a large number of substrates (¶ 7-8). It would have been obvious to one of ordinary skill in the art to utilize the compositions of Kramer within the assemblies of Georgini because such compositions cure with moisture to give materials with high strength, elasticity, and thermal stability and adhere well to a large number of substrates as taught by Kramer. 
Kramer teaches embodiments where the compositions comprise an alkoxysilane functional polymer derived from components comprising 3-aminopropyltriethoxysilane (active hydrogen functional non-polymer compound with amino group and alkoxysilane functional group), L-lactide (intramolecular cyclic ester), and isophorone diisocyanate (isocyanate functional compound) (¶ 161-167; 134). The polymer contains ester and Kramer and what is indicated within the claims. Accordingly, such a polymer is seen to intrinsically procure anti-fingerprint characteristics within the resulting coating absent evidence to the contrary.
With respect to organic solvent, Kramer teaches embodiments where the coating compositions comprise ethanol solvent (¶ 115-117, 157-158). Alternatively, the phthalate material of ¶ 168-170 can be broadly construed as an organic solvent. Further alternatively, it is noted that the claims are not directed to coating compositions per se, but are recited in the product-by-process format by use of the language, “prepared from a coating composition containing” Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the position is taken that the coated substrates are no different in structure than what would otherwise be obtained should a volatile organic solvent be used within a coating composition and subsequently the organic solvent is removed upon coating.
Claims 1, 5, 6, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boudet (US 2011/0034627 A1).
Regarding Claims 1 and 18, Boudet teaches adhesive/sealant/coating compositions comprising silylated polyurethane (Abstract). Boudet teaches substrates Boudet teaches the compositions can comprise solvents (¶ 53). The position is taken that since all solvents are either organic or water, one of ordinary skill would at once envisage the use of organic solvents, particularly since the polymers of Boudet are organic compounds. Alternatively, the phthalate compounds used within Boudet’s examples can be broadly construed as organic solvents. Further alternatively, it is noted that the claims are not directed to coating compositions per se, but are recited in the product-by-process format by use of the language, “prepared from a coating composition containing” Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the position is taken that the coated substrates are no different in structure than what would otherwise be obtained should a volatile organic solvent be used within a coating composition and subsequently the organic solvent is removed upon coating. 
  Boudet describes embodiments where 3-aminopropyltrimethoxysilane (non-polymer active hydrogen compound containing amino + alkoxysilane groups) is reacted with propylene carbonate and then polyisocyanate prepolymer (¶ 83-84). Boudet teaches embodiments where the prepolymer is obtained with polyester polyols (¶ 32), thus suggesting embodiments where obtained polymer contains both ester and urethane linkages. With respect to the “two alkoxysilane functional groups” of claim 18, Boudet are reacted with polyisocyanate prepolymer, the resulting mixtures would possess polymers with at least two alkoxysilane functional groups. Alternatively, Boudet teaches bis(3-triethoxysilylpropyl)amine can be used (¶ 52). Although not using a cyclic ester compound, Boudet teaches several compounds suitable of being reacted with aminosilane, including propiolactone, butyrolactone, and caprolactone (¶ 51). It would have been obvious to one of ordinary skill in the art to substitute propylene carbonate with either propiolactone, butyrolactone, or caprolactone, thereby predictably affording workable silylated polyurethanes suitable for use within adhesive/sealant/coating compositions as taught by Boudet. There is no apparent different in structure between the polymer suggested by Boudet and what is indicated within the claims. Accordingly, such a polymer is seen to intrinsically procure anti-fingerprint characteristics within the resulting coating absent evidence to the contrary.
Regarding Claims 5, 6, and 19, Boudet teaches bis(3-triethoxysilylpropyl)amine can be used (¶ 52). The isocyanate prepolymers of Boudet are free of alkoxysilane groups.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giorgini (US 2014/0242323 A1) in view of Boudet (US 2011/0034627 A1). 
Giorgini teaches the creation of electronic assemblies bound together with adhesive compositions (Abstract). The adhesive compositions can be moisture curing silanated terminated polyurethane prepolymers (¶ 16). Georgini teaches the assemblies contain electronic components bound together with the adhesives, including Georgini differs from the subject matter claimed in that the particular silanted terminated polyurethane prepolymers are not described. 
Boudet teaches adhesive/sealant/coating compositions comprising silylated polyurethane prepolymers (Abstract). Boudet teaches the compositions have good curing times, elasticity, and extensibility after curing (¶ 22-23). It would have been obvious to one of ordinary skill in the art to utilize the compositions of Boudet within the assemblies of Georgini because such compositions have good curing times, elasticity, and extensibility after curing as taught by Boudet.
Boudet teaches adhesive/sealant/coating compositions comprising silylated polyurethane (Abstract). Boudet teaches substrates coated with the compositions (¶ 86-87). Boudet teaches the compositions can comprise solvents (¶ 53). The position is taken that since all solvents are either organic or water, one of ordinary skill would at once envisage the use of organic solvents, particularly since the polymers of Boudet are organic compounds. Alternatively, the phthalate compounds used within Boudet’s examples can be broadly construed as organic solvents. Further alternatively, it is noted that the claims are not directed to coating compositions per se, but are recited in the product-by-process format by use of the language, “prepared from a coating composition containing” Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 
  Boudet describes embodiments where 3-aminopropyltrimethoxysilane (non-polymer active hydrogen compound containing amino + alkoxysilane groups) is reacted with propylene carbonate and then polyisocyanate prepolymer (¶ 83-84). Boudet teaches embodiments where the prepolymer is obtained with polyester polyols (¶ 32), thus suggesting embodiments where obtained polymer contains both ester and urethane linkages. With respect to the “two alkoxysilane functional groups” of claim 18, since the hydroxysilane compounds of Boudet are reacted with polyisocyanate prepolymer, the resulting mixtures would possess polymers with at least two alkoxysilane functional groups. Alternatively, Boudet teaches bis(3-triethoxysilylpropyl)amine can be used (¶ 52). Although not using a cyclic ester compound, Boudet teaches several compounds suitable of being reacted with aminosilane, including propiolactone, butyrolactone, and caprolactone (¶ 51). It would have been obvious to one of ordinary skill in the art to substitute propylene carbonate with either propiolactone, butyrolactone, or caprolactone, thereby predictably affording workable silylated polyurethanes suitable for use within adhesive/sealant/coating compositions as taught by Boudet. There is no apparent different in structure between the polymer suggested by Boudet and what is indicated within the claims. Accordingly, such a polymer is seen to intrinsically procure anti-fingerprint characteristics within the resulting coating absent evidence to the contrary.
Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Further Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kramer ‘678 (US 2015/0126678 A1) also describes compositions satisfying the species 1) only the active hydrogen functional compound (i) comprises one or more alkoxysilane functional groups and 2) amine functional non-polymer. However, at present, Kramer ‘678 is not relied upon as it is presently seen to be cumulative with respect to the above rejections. However, Applicant is advised to take Kramer ‘678 into account should claim amendments be drafted. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764